Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 05/04/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 05/04/2021 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “the Office Action relies on paragraph [0125], which teaches that the MotionFeatureControl may include, as an element, at least one of a position of an object in a scene with a three-dimensional (3D) floating point vector, an orientation of the object in a scene with the 3D floating point vector as an Euler angle, and a scale of the object in a scene expressed as the 3D floating point vector. However, Han does not (Remarks, Page 15)
The examiner disagrees with Applicant’s premises and conclusion.  Han teaches a motion feature control (MotionFeatureControl) includes one of a position of an object in a scene with a three-dimensional (3D) floating point vector, an orientation of the object in a scene with the 3D floating point vector as an Euler angle, and a scale of the object in a scene expressed as the 3D floating point vector. Thus, it is clear the animation is controlled by vectors. The initial or the default idle animation could be a first motion vector. Any successive animation would be the second motion vector because Fig. 4 and Fig. 6 shows generate avatar control info base on sensor input and the emotions one avatar exposes in the VE can be obtained by processing the associated user's physiological sensors.
Applicant submits “Goossens also fails to disclose these features because Goossens does not disclose the specifics of using any motion vectors.” (Remarks, Page 15.)
The examiner disagrees with Applicant’s premises and conclusion.  A vector by definition is a quantity that has magnitude and direction.  The prior arts do not necessary recite the word “vector” as long as there are words for a quantity that has magnitude and direction. Thus when Goossens teaches a respective preset avatar instance in animation, there is a motion vector because animation has a movement direction and a movement amount.  Goossens teaches the second user input adjusting an emotional intensity level associated with the facial expression. Thus this teaches a second motion vector that corresponding to the emotion state. Goossens further teaches when the user moves the indicator 656 toward the right extreme of the slider 654, the emotion on the avatar face becomes more exaggerated (e.g., with enlarged eyes, raised brows, and wide open mouth).”). Here user changes the intensity level of the emotional shown on the avatar instance could be a second motion vector because enlarged eyes, raised brows, and wide open mouth suggests a quantity that has magnitude and direction and this quantity is different comparing to the preset avatar instant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub 2013/0038601 A1) in view of Goossens et al. (US Pub 2017/0357417 A1).

As to claim 1, Han discloses an electronic device comprising: a camera; a display; a processor operatively coupled to the camera and the display; and a memory operatively coupled to the processor (Han, Fig. 1, Fig. 64 and Fig. 72), 
wherein the memory is configured to store a plurality of avatar templates containing a plurality of gestures and instructions (Han, ¶0104-0105, ¶0111), 
wherein, the instructions, when executed by the processor, control the electronic device to: obtain an image of an external object using the camera (Han, ¶0094, ¶0112, “facial expressions of users in the real world may be recognized using a camera to adapt the recognized facial expressions onto facial expressions of the avatar of the virtual world.”);
 obtain a value of at least one parameter corresponding to an emotion state (Han, ¶0112, “facial expressions of users in the real world may be recognized using a camera to adapt the recognized facial expressions onto facial expressions of the avatar of the virtual world.” ¶0159, “the emotions one avatar exposes in the VE can be obtained by processing the associated user's physiological sensors.”); 
select an avatar template including a first gesture from among the plurality of avatar templates based on the value of the at least one parameter (Han, ¶0111, “The animation may be classified into body gestures (an angry gesture, an agreement gesture, a tired gesture, etc.,) of the avatar such as greeting, dancing, walking, fighting, celebrating, and the like, and meaningless gestures of the avatar such as facial expressions (smiling, crying, surprising, etc.).” ¶0281, Table 38. “Facial Expressions.” Section teaches facial gestures for emotions. For example, angry, anxiety, joy etc in the table. ); 
obtain a first motion vector pre-defined for the selected avatar template (Han, ¶0125, “The VWOControl may include, as an element, a motion feature control (MotionFeatureControl) that is a set of elements controlling a position, an orientation, and a scale of the virtual world object, and may include, as an attribute, a control identifier (ControllID) that is a unique identifier of control. In this instance, the MotionFeatureControl may include, as an element, at least one of a position of an object in a scene with a three-dimensional (3D) floating point vector, an orientation of the object in a scene with the 3D floating point vector as an Euler angle, and a scale of the object in a scene expressed as the 3D floating point vector.” A motion feature control has vectors as element. Thus a first position or default position is a first vector.); 
generate a second motion vector representing the emotion state of the external object based on the first motion vector and the at least one parameter corresponding to the emotion state (Fig. 4 and Fig. 6, generate avatar control info base on sensor input. ¶129, The object information may include as metadata, an avator animation (AvatarAnimation). ¶0131, ¶0140, “When the object is an avatar, the object controller may control the avatar based on the received control command and metadata defining an avatar face feature point and a body feature point for controlling a facial expression and a motion of the avatar.” ¶0159, “the emotions one avatar exposes in the VE can be obtained by processing the associated user's physiological sensors.” ¶0282, “Facial_Expression”,“Default-emotion”. ¶0282, “set of body animations expressing emotions”. Changing from default to one animation or from one animation to another animation will generate a second motion vector due to position changes or 3D animation movement. In this case, an expressing emotion changes will generate a second motion vector. ¶0335, “emotions and moods that could be provoked by virtual world events, avatar-avatar communication or the real time flow, will be modulated by this base personality.”); 
generate a plurality of successive first image frames representing a second gesture different from the first gesture based on the second motion vector (Fig. 4 and Fig. 6, generate avatar control info base on sensor input. The adaption engine adjusts the feature points and controls, thus provides the second motion vector. ¶0282, “set of body animations expressing emotions”.);
generate an avatar sticker including the second gesture based on the selected avatar template, the value of the at least one parameter and the plurality of first image frames (Han, ¶0131, “The AvatarAnimation may include at least one element of an Idle, a Greeting, a Dance, a Walk, a Moves, a Fighting, a Hearing, a Smoke, Congratulations, common actions (Common_Actions), specific actions (Specific_Actions), a facial expression (Facial_Expression), a body expression (Body_Expression), and an animation resource (AnimationResource).” ¶0423, “The avatar control information may include information used to map characteristics of the users onto the avatar of the virtual world according to the sensed facial expressions and body expressions.” ¶0281, Table 38. “Body Expressions.” Section teaches a second gesture based on emotions. For example, angry, anxiety, joy etc in the table.); and 
display the generated avatar sticker on at least a portion of the display (Han, ¶0607).
Han does not explicitly discloses an emotion state based on the obtained image. However, Han teaches the emotions one avatar exposes in the VE can be obtained by processing the associated user's physiological sensors. It is obvious a camera and the image from the camera could be a user’s physiological sensor.
Goossens teaches an emotion state based on the obtained image (Goossens, ¶0100, “the user state can be defined by a photograph of the user showing a particular emotion. For example, the user can upload a photograph showing a big smile to the avatar server, and use the photograph as a trigger event for a “Happy” user state. Subsequently, when a camera on the user device captures a digital image of the user in real-time and the captured image shows the user having the same facial expression as that shown in the uploaded photograph, the avatar server can determine that the “Happy” user state has occurred.”).
In addition, Goosens also teaches obtain a first motion vector pre-defined for the selected avatar template (Goosens, ¶0009, “presenting the plurality of preset user states, each of the preset user states is associated with a respective preset avatar instance having a respective facial expression representative of the preset user state” ¶0055, “a default set of user states can be provided by the avatar server 102 to each user.”); 
Goossens, ¶0005, “associate individualized avatar expressions and/or body language with trigger events for user states that are associated with particular emotions detected on the user's device” ¶0011, “the action of receiving the respective second user input for generating a customized avatar instance for the preset user state further includes receiving the second input on the facial expression of the preset avatar instance, the second user input adjusting an emotional intensity level associated with the facial expression; and generating the customized avatar instance based on the facial expression having the adjusted emotional intensity level.” ¶0046, “The users can also define different user states and create different instances of their individual avatars to express the emotion associated with each user state.” ¶0055, “Each avatar instance can be based on a modification of the basic individualized avatar of the user using heuristics derived from people's facial expressions for different emotions”); 
generate a plurality of successive first image frames representing a second gesture different from the first gesture based on the second motion vector (Goossens, ¶0123, “the user interface element for adjusting the intensity level can be a slider 654. The user can move an indicator 656 on the slider from one side to the other side, and change the intensity level of the emotional shown on the avatar instance. For example, when the user moves the indicator 656 toward the right extreme of the slider 654, the emotion on the avatar face becomes more exaggerated (e.g., with enlarged eyes, raised brows, and wide open mouth).”);
Goosens, ¶0025-0026, ¶0055, ¶0069, ¶0078).
Han and Goossens are considered to be analogous art because all pertain to virtual characters. It would have been obvious before the effective filing date of the claimed invention to have modified Han with the features of “an emotion state based on the obtained image” as taught by Goossens. The suggestion/motivation would have been in order to determine whether the manner of user interaction on the device matches any user state defined for the user (Goossens, ¶0099).

As to claim 2, claim 1 is incorporated and the combination of Han and Goossens teaches the second gesture is different from the first gesture in at least one of a speed of movement, a range of change, or a type (¶0281, Table 38. “Facial Expression” and “Body Expressions.”).

As to claim 3, claim 1 is incorporated and the combination of Han and Goossens teaches the external object is a user of the electronic device (Han, ¶0094, ¶0112, “facial expressions of users in the real world may be recognized using a camera to adapt the recognized facial expressions onto facial expressions of the avatar of the virtual world.”), and the instructions, when executed by the processor, control the electronic device to: 
(Han, ¶0094, ¶0112-0113, ¶0117, ¶0119, “An active avatar control may be a general parametic model used to track, recognize, and synthesize common features in a data sequence from the sensing device of the real world. For example, a captured full body motion of the user may be transmitted to a system to control a motion of the avatar. Body motion sensing may use a set of wearable or attachable 3D position and posture sensing devices.” ¶0159, “the emotions one avatar exposes in the VE can be obtained by processing the associated user's physiological sensors.”); and
 receive a text input by the user using the electronic device (Han, ¶0293, “All the features dependent on the language (speaking via text or voice, speaking recognition via text or voice” Goossens, ¶0017, “the user state is defined by a textual string, the textual string being one of a word, a phrase, an emoticon, a punctuation, or a text format that conveys an emotional connotation associated with the user state, and detecting the occurrence of the one or more trigger events on the device further includes detecting occurrences of the textual string in a textual message sent from the device.”), 
wherein the value of the at least one parameter corresponding to the emotion state is obtained based on the image, the text and the biometric information (Han, ¶0112, “facial expressions of users in the real world may be recognized using a camera to adapt the recognized facial expressions onto facial expressions of the avatar of the virtual world.” ¶0159, “the emotions one avatar exposes in the VE can be obtained by processing the associated user's physiological sensors.” Goossens, ¶0017, “the user state is defined by a textual string, the textual string being one of a word, a phrase, an emoticon, a punctuation, or a text format that conveys an emotional connotation associated with the user state, and detecting the occurrence of the one or more trigger events on the device further includes detecting occurrences of the textual string in a textual message sent from the device.” Goossens, ¶0100, “the user state can be defined by a photograph of the user showing a particular emotion. For example, the user can upload a photograph showing a big smile to the avatar server, and use the photograph as a trigger event for a “Happy” user state. Subsequently, when a camera on the user device captures a digital image of the user in real-time and the captured image shows the user having the same facial expression as that shown in the uploaded photograph, the avatar server can determine that the “Happy” user state has occurred.” The claim is taught by the combination of Han and Goossens.)

As to claim 4, claim 1 is incorporated and the combination of Han and Goossens teaches select a first background object from among the plurality of background objects or a first effect object from among the plurality of effect objects based on the value of the at least one parameter after the plurality of first image frames are generated (Goossens, ¶0125, “adding and modifying the accessories, clothing items, and presentation themes associated with an avatar instance”); 
Goossens, ¶0072, “The presentation theme is a background image, background music, and/or a sound or animation effect that accompany that the presentation of the avatar instance. For example, for a “Happy” user state, cheerful music can be played when the avatar instance for the “Happy” user state is displayed, while for a “Sad” user state, melancholic music can be played when the avatar instance for the “Sad” user state is displayed.”); and 
generate the avatar sticker based on the plurality of first image frames and the plurality of second image frames (Goossens, ¶0145, “the device can present recorded audio and/or video files, such as MP3, MC, and MPEG files”)

As to claim 5, claim 4 is incorporated and the combination of Han and Goossens teaches the second background object is different from the first background object, and the second effect object is different from the first effect object in at least one of a speed of movement, a range of change, a size, a color, and a type (Goossens, ¶0072, ¶0125, “adding and modifying the accessories, clothing items, and presentation themes associated with an avatar instance”).

As to claim 6, claim 1 is incorporated and the combination of Han and Goossens teaches further comprising a wireless communication circuit configured to perform wireless communication with an external electronic device (Goossens, ¶0150, “communicate over one or more wired and/or wireless networks 1110 in data communication”), and wherein the instructions, when executed by the processor, control the electronic device to: receive biometric information from the external electronic device via the wireless communication circuit; and obtain the value of the at least one parameter based on the biometric information and the obtained image (Han, ¶0098, “emotions an avatar exposes in the VE may be obtained by processing the associated user's psychological sensors.”. Goossens, ¶0100, “the user state can be defined by a photograph of the user showing a particular emotion.)

As to claim 7, claim 1 is incorporated and the combination of Han and Goossens teaches execute a message application (Goossens, ¶0004, “When a user interacts with others in various communication contexts (e.g., in online chat sessions, emails, etc), the user can sometimes enter textual strings or preset emotional icons (“emoticons”) in a text message to reflect his or her current emotional state (e.g., happy, angry, sad, etc.) to other users.”); 
(Goossens, Fig. 6A-6B, ¶0121, the avatar editing interface 642 can include a element picker 648 for adding or modifying an element of the avatar instance. When selected, element selector can be presented, allowing the user to select a particular element (e.g., face, skin tone, eyes, nose, hair, shirt, hat, background, etc.) of the avatar instance to edit the element in detail.”); and 
execute the camera in response to receiving a first input on the icon (¶0139, “Camera subsystem”).

As to claim 8, claim 7 is incorporated and the combination of Han and Goossens teaches display a list of the plurality of avatar templates and the generated avatar sticker on the at least a portion of the display; delete the avatar sticker from the memory based on a second input of selecting an avatar template included in the list being received; and store the avatar sticker in the memory based on a second input of selecting the avatar sticker being received (Goossens, Fig. 6A and 6B, ¶0085, ¶0121, ¶0104-0110).

As to claim 9, claim 8 is incorporated and the combination of Han and Goossens teaches store history information about the value of the at least one parameter based on the second input; determine a priority for the plurality of avatar templates or the avatar (Goossens, ¶0045, “each individual user is given an opportunity to create instances of the user's individual avatar, where each instance of the avatar has a facial expression and/or body language that reflect a particular emotion of the user. The particular emotion can be defined by the user as a user state. When trigger events indicating the particular emotion are detected on a device associated with the user at a particular moment, the avatar instance associated with that emotion can be used to represent the user at that moment.” ¶0078, “heuristics of human expressions for different emotions” ¶0085, “multiple processes for creating a customized avatar instance for a user state can be used in combination. The avatar server can provide an interface that allows the user to select which customization technique(s) to use for each user state. In some implementations, the avatar server can provide a suggested customization method based on statistical analysis of preferences of a large number of users.”). 

As to claim 10, the combination of Han and Goossens teaches a method of operating an electronic device, the method comprising: obtaining an image of an external object; obtaining a value of at least one parameter corresponding to an emotion state based on the obtained image; selecting an avatar template including a first gesture from among a plurality of avatar templates based on the value of the at least one (See claim 1 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Han and Goossens teaches the external object is a user of the electronic device and the generating of the avatar sticker includes: receiving biometric information corresponding to the user during a time period associated with obtaining the image of the user, and receiving a text input by the user using the electronic device, wherein the value of the at least one parameter corresponding to the emotion state is obtained based on the image, the text and the biometric information (See claim 3 for detailed analysis.).

As to claim 12, claim 10 is incorporated and the combination of Han and Goossens teaches selecting a first background object from among a plurality of background objects or a first effect object from among a plurality of effect objects based (See claim 4 for detailed analysis.).

As to claim 13, claim 12 is incorporated and the combination of Han and Goossens teaches the second gesture is different from the first gesture in at least one of a speed of movement, a range of change, or a type, and wherein the second background object is different from the first background object and the second effect object is different from the first effect object in at least one of a speed of movement, a range of change, a size, a color, and a type (See claim 2 and 5 for detailed analysis.).

As to claim 14, claim 10 is incorporated and the combination of Han and Goossens teaches receiving biometric information from an external electronic device, wherein the obtaining of the value of the at least one parameter includes: obtaining the (See claim 6 for detailed analysis.).

As to claim 15, claim 10 is incorporated and the combination of Han and Goossens teaches executing a message application; displaying an icon for calling the plurality of avatar templates; and obtaining the image of the external obj ect in response to receiving a first input on the icon, wherein the method further includes: storing the avatar sticker in a memory of the electronic device based on an input of selecting the avatar sticker being received; or deleting the avatar sticker from the memory of the electronic device based on the input of selecting the avatar sticker not being received (See claim 7-8 for detailed analysis.).

As to claim 16, the combination of Han and Goossens teaches an electronic device comprising: a camera; a display; a processor operatively coupled to the camera and the display; and a memory operatively coupled to the processor, wherein the memory is configured to store a plurality of avatar templates including an avatar template containing a first gesture and instructions, wherein the instructions, when executed by the processor control the electronic device to: execute a message application; display an icon for calling the plurality of avatar templates on at least a portion of the display; execute the camera in response to receiving an input on the icon; (See claim 1 and 7 for detailed analysis.).

As to claim 17, claim 16 is incorporated and the combination of Han and Goossens teaches values of a plurality of parameters corresponding to the emotion state are obtained based on the obtained image and the instructions, when executed by the processor, control the electronic device to: obtain an initial vector value for each of the plurality of parameters based on the values of the plurality of parameters and the first motion vector, wherein the second motion vector is generated by combining each of the initial vectors (See claim 1 and 3 for detailed analysis.).

As to claim 18, claim 16 is incorporated and the combination of Han and Goossens teaches select a first background object from among the plurality of background objects or a first effect object from among the plurality of effect objects based on the value of the at least one parameter after the plurality of first image frames are generated; obtain a third motion vector for the first background object or the first effect object; generate a fourth motion vector based on the third motion vector and the value of the at least one parameter; generate a plurality of successive second image frames representing a second background object different from the first background object or representing a second effect object different from the first effect object based on the fourth motion vector; and generate the avatar sticker based on the plurality of first image frames and the plurality of second image frames (See claim 4 for detailed analysis.).

As to claim 19, claim 18 is incorporated and the combination of Han and Goossens teaches wherein the second gesture is different from the first gesture in at least one of a speed of movement, a range of change, or a type, and wherein the second background object is different from the first background object and the second effect object is different from the first effect object in at least one of a speed of movement, a range of change, a size, a color, and a type (See claim 5 for detailed analysis.).

As to claim 20, claim 16 is incorporated and the combination of Han and Goossens teaches store the avatar sticker in the memory based on an input of selecting the avatar sticker being received; or delete the avatar sticker from the memory based on the input of selecting the avatar sticker not being received (See claim 8 for detailed analysis.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/
Primary Examiner, Art Unit 2613